DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alshinnawi et al. (US 2017/0235355).
 	Regarding claim 1, Alshinnawi teaches a method for controlling radio frequency (RF) power output of a portable device (Laptop) (See abstract; Paragraphs 0006-0008, 0015-0018) , the method comprising: 
 	receiving an indication (See abstract; Paragraphs 0006-0008, 0015-0018, …….detecting an open lid angle between a lid and a base of a laptop) of a mode (Paragraph [0017], ….different open lid angle) of the portable device (laptop), the mode (See abstract; Paragraphs 0006-0008, 0015-0018, especially Paragraph [0017]……. wherein each power consumption increment is associated with a different open lid angle), the inclination measured with reference to a screen of the portable device and a horizontal surface (Paragraph [0017],…. wherein each power consumption increment is associated with a different open lid angle (measured with reference to a screen or lid of the portable device or a laptop and a horizontal or base surface. Paragraph [0027], …..the potentiometer 13 detects (measured) each of the angle between the lid 14 and the base 16 and can generate a signal that identifies that angle); 
 	determining an RF power level defined for the mode of the portable device; and controlling the RF power output of the portable device based on the determining  (See abstract; Paragraphs 0006-0008, 0015-0018, especially paragraph 0017, ….. the step of scaling power consumption of one or more components of the laptop in response to the detected open lid angle, may include reducing power consumption of the one or more components in multiple power consumption increments, wherein each power consumption increment is associated with a different open lid angle. Furthermore, the step of scaling power consumption of one or more components of the laptop in response to the detected open lid angle, may further include increasing power consumption of the one or more components in multiple power consumption increments, wherein each power consumption increment is associated with a different open lid angle).  
 	Regarding claim 2, Alshinnawi teaches the method as claimed in claim 1, wherein the mode of the portable device is one of a closed mode (See Fig. 3, 0 degree 
 	Regarding claim 3, Alshinnawi teaches the method as claimed in claim 1. wherein the mode is determined based on data, regarding inclination of the portable device with respect to the horizontal surface, received from a tilt sensor (Paragraph [0027], …..the potentiometer (tilt sensor) 13 detects (measured) each of the angle between the lid 14 and the base 16 and can generate a signal that identifies that angle). 
 	Regarding claim 4, Alshinnawi teaches the method as claimed in claim 2, wherein the mode of the portable device is identified as the closed mode based on an input indicative of the portable device being in contact with a lid (Paragraph 0027, …. the diagram illustrates the lid 14 at open lid angles of 120.degree., 90.degree., 70.degree., 40.degree. and 10.degree. and in a closed position where the lid is at an angle of 0.degree).  
 	Regarding claim 7, Alshinnawi teaches a portable device (See abstract; Paragraphs 0006-0008, 0015-0018, laptop) comprising: 
 	a processor (Paragraph 0007 and 0021-0024); 
Paragraph [0017], ……different open lid angle) of the portable device (laptop) based on an inclination (angle) of a screen of the portable device with respect to a horizontal surface (Paragraph [0017],…. wherein each power consumption increment is associated with a different open lid angle (measured with reference to a screen or lid of the portable device or a laptop and a horizontal or base surface. Paragraph [0027], …..the potentiometer 13 detects (measured) each of the angle between the lid 14 and the base 16 and can generate a signal that identifies that angle), the inclination (angle) being zero degrees when the screen is in contact with the horizontal surface (See Fig. 3, when laptop is closed mode, it’s a zero degree. Also see fig. 3, laptop closed and it’s a zero degree. Paragraph [0027], …in a closed position where the lid is at an angle of 0.degree); 
 	a wireless communication module, coupled to the processor, to: determine an RF power level defined for the mode of the portable device; and control the RF power output of the portable device based on the RF power level (See abstract; Paragraphs 0006-0008, 0015-0018, especially paragraph 0017, ….. the step of scaling power consumption of one or more components of the laptop in response to the detected open lid angle, may include reducing power consumption of the one or more components in multiple power consumption increments, wherein each power consumption increment is associated with a different open lid angle. Furthermore, the step of scaling power consumption of one or more components of the laptop in response to the detected open lid angle, may further include increasing power consumption of the one or more components in multiple power consumption increments, wherein each power consumption increment is associated with a different open lid angle).
 	Regarding claim 8, Alshinnawi teaches the portable device as claimed in claim 7 further comprising, a sensor controller module, coupled to the processor, to receive information regarding the inclination, from at least one sensor, wherein the mode determination module is to determine the mode based on the information (Paragraph [0027], …..the potentiometer (tilt sensor) 13 detects (measured) each of the angle between the lid 14 and the base 16 and can generate a signal that identifies that angle). 
 	Regarding claim 9, Alshinnawi teaches the portable device as claimed in claim 8, wherein the at least one sensor comprises a tilt sensor (Fig. 2 and 3, potentiometer 13) to provide data regarding the inclination of the screen of portable device with respect to the horizontal surface (Paragraph [0027], …..the potentiometer (tilt sensor) 13 detects (measured) each of the angle between the lid 14 and the base 16 and can generate a signal that identifies that angle). 
 	Regarding claim 10, Alshinnawi teaches the portable device as claimed in claim 8, wherein the at least one sensor comprises a contact sensor, to provide an input indicative of the portable device being in contact with a lid (Paragraph 0027, teaches FIG. 3 is a schematic diagram of the laptop 10 illustrating various lid angles. In particular, the diagram illustrates the lid 14 at open lid angles of 120 degree, 90.degree., 70.degree., 40.degree. and 10.degree. and in a closed position where the lid is at an angle of 0.degree. In this diagram, the potentiometer 13 detects each of the angle between the lid 14 and the base 16 and can generate a signal that identifies that angle). 
 	Regarding claim 13, Alshinnawi teaches a non-transitory computer-readable medium comprising instructions executable by a processing resource (Paragraphs 0007 and 0021) to: determine a mode (Paragraph [0017], ……different open lid angle) of a portable device (laptop) based on at least one of data regarding an inclination (angle) of the portable device (Paragraph [0017],…. wherein each power consumption increment is associated with a different open lid angle (measured with reference to a screen or lid of the portable device or a laptop and a horizontal or base surface), an input indicative of the portable device being in contact with a lid and a signal indicative of the portable device being attached to an input/output (I/0) device (…..keyboard) (Paragraph [0024]…… The laptop 10 includes a base portion 16 and a lid portion 14 connected to the base portion 16 by a hinge 19. The base portion 16 includes most of the components of the laptop, such as a processor, memory, data storage and wireless network adapter (components not shown). However, the base portion 16 is shown including a keyboard 28 and a cursor control unit 29, such as a mouse or a trackpad), the inclination measured in reference to a screen of the portable device and a horizontal surface (Paragraph [0017],…. wherein each power consumption increment is associated with a different open lid angle (measured with reference to a screen or lid of the portable device or a laptop and a horizontal or base surface. Paragraph [0027], …..the potentiometer 13 detects (measured) each of the angle between the lid 14 and the base 16 and can generate a signal that identifies that angle), such that the inclination of the portable device is zero degrees when the screen touches the horizontal surface (See Fig. 3, when laptop is closed mode, it’s a zero degree. Also see 
 	determine an RF power level defined for the mode of the portable device; and control the RF power output of the portable device based on the RF power level (See abstract; Paragraphs 0006-0008, 0015-0018, especially paragraph 0017, ….. the step of scaling power consumption of one or more components of the laptop in response to the detected open lid angle, may include reducing power consumption of the one or more components in multiple power consumption increments, wherein each power consumption increment is associated with a different open lid angle. Furthermore, the step of scaling power consumption of one or more components of the laptop in response to the detected open lid angle, may further include increasing power consumption of the one or more components in multiple power consumption increments, wherein each power consumption increment is associated with a different open lid angle).
  	Regarding claim 14, Alshinnawi teaches the non-transitory computer-readable medium as claimed in claim 13, further comprising instructions executable by the processing resource to: identify the portable device to be in one of a closed mode (See Fig. 3, 0 degree and Paragraph [0027]), flat mode and tablet mode based on the inclination of the portable device corresponding to one of about 0-35 degrees (See Fig. 3, 0 degree to less than 40 degrees), 161-200 degrees and 201-360 degrees, respectively; and 
 	control the RF power level to be a low power level in one of the closed mode, flat mode and tablet mode (See Fig. 4, 0 to less than 70 degree, is a low power level).  
Regarding claim 15, Alshinnawi teaches the non-transitory computer-readable medium as claimed in claim 13, further comprising instructions executable by the processing resource to: identify the portable device to be in a vertical mode based on the inclination of the portable device (Fig. 4, ….the potentiometer 13 detects each of the angle between the lid 14 and the base 16 and can generate a signal that identifies that angle) corresponding to about 36-160 degrees; and control the RF power level to be a high power level in the vertical mode (See Fig. 4, power is increasing when  angle is increasing).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alshinnawi et al. (US 2017/0235355) in view of Horie (US 2017/0063123).  
Regarding claim 5, Alshinnawi fails to teach the method as claimed in claim 2, wherein the mode of the portable device is identified as one of the vertical mode and flat mode based on a signal indicative of the portable device being attached to an input/output (1/O) device.  
 	However, in related art, Horie teaches the method as claimed in claim 2, wherein the mode of the portable device is identified as one of the vertical mode and flat mode based on a signal indicative of the portable device being attached to an input/output (1/O) device (See Fig. 1 and Paragraph [0003]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Horie’s teaching about wherein the mode of the portable device is identified as one of the vertical mode and flat mode based on a signal indicative of the portable device being attached to an input/output (1/O) device with Alshinnawi’s invention in order to increase the battery life of the tablet when it is attached to the keyboard (See Horie, Paragraph [0003]). 
Regarding claim 6, Alshinnawi fails to teach the method as claimed in claim 2, wherein the mode of the portable device is identified as the tablet mode based on a signal indicative of the portable device being detached from an input/output (1/O) device.  
 	However, in related art, Horie teaches the method as claimed in claim 2, wherein the mode of the portable device is identified as the tablet mode based on a signal indicative of the portable device being detached from an input/output (1/O) device (See Fig. 1 and Paragraph [0003]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Horie’s teaching about wherein the mode of the portable device is identified as the tablet mode based on a signal indicative of the portable device being detached from an input/output (1/O) device with Alshinnawi’s invention in order to flexibly use the tablet. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alshinnawi et al. (US 2017/0235355) in view of Masihy (US 2017/0242484).  
 	Regarding claim 11, Alshinnawi fails to teach the portable device as claimed in claim 8, wherein the at least one sensor comprises a coupling detection sensor, to provide a signal indicative of the portable device being attached to an 1/O device.  
 	However, in related art, Masihy teaches the portable device as claimed in claim 8, wherein the at least one sensor comprises a coupling detection sensor, to provide a signal indicative of the portable device being attached to an 1/O device (keyboard) (See Claims 15 and 17, especially claim 17; Paragraphs 0016 and 0032). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made .
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior art of record, especially Alshinnawi et al. (US 2017/0235355) teaches the portable device as claimed in claim 7, wherein the mode determination module identifies the mode (Paragraph [0017], ……different open lid angle)  of the portable device (laptop)  as a closed mode upon the inclination being in a range of about 0-35 degrees (See Fig. 3, 0 degree to less than 40 degrees), wherein the wireless communication module controls the RF power level to be a low power level for the closed mode (See Fig. 4, 0 to less than 70 degree, is a low power level and greater than 70 degree is a high power level; Paragraph [0070]), but the prior art of record fails to teach a vertical mode upon the inclination being in a range of about 36-160 degrees, a flat mode upon the inclination being in a range of about 161-200 degrees and a tablet mode upon the inclination being in a range of about 201-360 degrees,  wherein the wireless communication module controls the RF power level to be a low power level for the flat mode and tablet mode, and wherein the wireless 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (US 2010/0141689), Aurongzeb et al. (US 2016/0085268), Matsui et al. (US 2017/0366034), Uchida (US 2017/0063168), Backman et al. (US 2017/0060207), Wang et al. (US 2012/0169276), Tseng et al. (US 2009/0144574), Chen (US Patent #7,945,794), Shudo et al. (US Patent #7,502,220), Zaloom (US 2014/0347814), Schlesener et al. (US 2013/0033809), Park (US Patent #6,418,536), Rice (US 2010/0213340), Missig et al. (US 2018/0329622), Tsuji (US 2017/0168594), Nishi (US 2006/0072215), Hotelling (US Patent #7,561,146), Pelissier et al. (US 2020/0349903), Brocklesby et al. (US 2020/0249726), and Sultenfuss et al. (US 2015/0301641).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132